Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 10/17/19 and examiner's initiative interview held on 03/18/21.
Claims 1-30 are under examination.
Claims 1-2 & 9 are currently amended and claims 26-30 are newly added.

Terminal Disclaimer
5.	Electronic terminal disclaimer filed on 03/18/21 has been reviewed and approved on 03/18/21. 


Information Disclosure Statement
6.	The information disclosure statement(s) submitted on 11/14/19 have being considered by the examiner and are made of record in the application file. 

Priority
7.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
8.	The drawings filed on 07/12/19 are accepted by the examiner.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Hunter (Reg. No. 44, 787) on 03/18/21.
11.	The title has been amended as follows: 
“SERVICE CHAINING FOR MULTIPLE UPLINK BRIDGES IN A VIRTUALIZATION ENVIRONMENT”
12.	The claims have been amended as follows: 
1.	(Currently Amended) A system comprising:
an uplink bridge;
a local bridge connected to a client to send data from the client to the uplink bridge and from the uplink bridge to the client;
a first multiplexing bridge between the local bridge and the uplink bridge to: 
combine the data from the local bridge to the uplink bridge; and 
split the data from the uplink bridge to the local bridge; and
a second multiplexing bridge connected to the first multiplexing bridge and the uplink bridge to: 
split the data from the first multiplexing bridge to the uplink bridge; and 

; and
a filter between the first multiplexing bridge and the second multiplexing bridge to filter the data based on a defined rule.
2.	(Currently Amended) The system of claim 1, further comprising a network security rules bridge between the first multiplexing bridge and the second multiplexing bridge [[to]], wherein the network security rules bridge includes the filter .
9.	(Currently Amended) A method of a device to perform the steps of :

combining [[the]] first data from [[the]] a local bridge with another data from another local bridge in a first multiplexing bridge for obtaining combined first data;
splitting the combined first data in a second multiplexing bridge for obtaining individual first data and individual another data;
transferring the individual first data to an uplink bridge; 
receiving combined second data from the uplink bridge;
splitting the combined second data into individual second data and individual third data in the first multiplexing bridge; 
transferring the individual second data to the local bridge; and
transmitting the individual second data from the local bridge to [[the]] a client.
25. 	(Newly added) The system of claim 1, wherein the uplink bridge, the local bridge, the first multiplexing bridge, and the second multiplexing bridge are located within a host machine.
(Newly added)  The system of claim 1, wherein the uplink bridge, the local bridge, the first multiplexing bridge, and the second multiplexing bridge are implemented by a combination of hardware and software.
27.	(Newly added) The method of claim 9, wherein the uplink bridge, the local bridge, the first multiplexing bridge, and the second multiplexing bridge are located within a host machine.
28.	(Newly added) The method of claim 9, wherein the uplink bridge, the local bridge, the first multiplexing bridge, and the second multiplexing bridge are implemented by a combination of hardware and software.
29.	(Newly added) The non-transitory computer readable media of claim 17, wherein the uplink bridge, the local bridge, the first multiplexing bridge, and the second multiplexing bridge are located within a host machine.
30.	(Newly added) The non-transitory computer readable media of claim 17, wherein the uplink bridge, the local bridge, the first multiplexing bridge, and the second multiplexing bridge are implemented by a combination of hardware and software.


Allowable Subject Matter
13.	Claims 1-24 are allowed in light of the terminal disclaimer and the prior arts in the record. 
14.	The following is a statement of reasons for the indication of allowable subject matter: 
15.	Claim 1, 9 & 17 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
1: “…a network security rules bridge between the first multiplexing bridge and the second multiplexing bridge to filter the data based on a defined rule …”
17.	In claims 9 & 17: “receiving combined second data from the uplink bridge; splitting the combined second data into individual second data and individual third data in the first multiplexing bridge; transferring the individual second data to the local bridge; and transmitting the individual second data from the local bridge to the client”
18.	Regarding claim 1: the first reference, Aron et al. (8, 601, 473 B1) discloses a system comprising:
an uplink bridge (See FIG. 1; Hypervisor 132) to facilitate communication between a client (See FIG. 1; User VM) and an external device (See FIG. 1; local storage) (See FIG. 1 & Col. 4; lines 4-27).
a local bridge (See FIG. 1; Server 110)  connected to the client to send data from the client to the uplink bridge and from the uplink bridge to the client (See FIG. 1 & Col. 4; lines 4-27);
the second reference, Sridhar et al. (2014/0092907 A1) discloses a first multiplexing (See Fig. 1; IP Router 134) bridge between the local bridge and the uplink bridge to direct the data from the local bridge to the uplink bridge and from the uplink bridge to the local bridge (See FIG. 1 & Para. 0032); 
a second multiplexing bridge (See FIG. 1; VXLAN gateway 124) connected to the first multiplexing bridge and the uplink bridge to direct the data from the first multiplexing bridge to the uplink bridge and from the uplink bridge to the first multiplexing bridge (See Fig. 1 & para. 0032-0033).
19.	Regarding claims 9 & 17: the first reference, Aron et al. (8, 601, 473 B1) discloses a non-transitory computer readable media (See FIG. 14; memory 1408) with computer-executable (See FIG. 14; Processor 1407) causes the processor to perform a process comprising:
transmitting first data from a client to a local bridge connected to the client (See FIG. 1 & Col. 4; lines 4-27);
combining the first data from the local bridge with another data from another local bridge in a first multiplexing bridge for obtaining combined first data (See FIG. 1 & Col. 4; lines 14-38);
splitting the combined first data in a second multiplexing bridge for obtaining individual first data and individual another data (See FIG. 1 & Col. 4; lines 14-38);
the second reference, Sridhar et al. (2014/0092907 A1) discloses transferring the individual first data to an uplink bridge(See FIG. 1 & Para. 0032);
transmitting the individual first data from the uplink bridge to an external device (See FIG. 1 & Para. 0032)
20.	Thus, neither Aron nor Sridhar or in combination with previously cited prior art disclose or render obvious the above italic limitations as claim in claims 1, 9 & 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B.	Wang et al. 2016/0094366 A1 (See FIG. 2 & Para. 0043, 0169 & 0180).
C.	Tsuji et al. 2018/0321964 A1 (See abstract. 6 & 0003-0005).
D.	Madhayyan et al. 2018/0048716 A1 (See abstract & Para. 0036, 0038 & 0047).

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469